Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 30 June 2022 has been entered. Claims 1-22 are pending. Applicant's amendments have overcome the objection to claim 4 previously set forth in the Non-Final Office Action mailed 31 March 2022.
Information Disclosure Statement
The listing of references in the specification (see paragraph 3) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The claims are objected to as failing to comply with 37 CFR 1.84(h)(3), which states, “Hatching must be used to indicate section portions of an object”. Every cross-section in the present figures should provide hatchings to better indicate which portions are in section and which portions are structures not in section (e.g., structures rearward from the drawing perspective of the section). 
Claim Objections
The claims are objected to because of the following informalities:
Claim 4 at lines 2-3 recites, “at longitudinal ends thereof that are thicker than portions of the knife support portion”. This recitation should read – at longitudinal ends of the knife holder, the longitudinal end portions being  thicker than portions of the knife support portion –.
Claim 5 at lines 4-5 recites, “and contain the shaped portion and the relieved surface”. This recitation should recite – [[and]], wherein the regions of the knife support portion contain the shaped portion and the relieved surface – to more explicitly require that ‘the regions’ and not ‘the longitudinal end portions’ are the structures that ‘contain the shaped portion and the relieved surface’.
Claim 9 at line 2 recites, “is tangent with”. This recitation should read – is tangential with –.
Claim 22 at line 4 recites, “and thereby define”. This recitation should read – [[and]] to thereby define – or – and thereby defining[[e]] –.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 4,590,835).
	Regarding claim 1, Matsuo discloses a knife holder 22 having a base and a knife support portion  extending from the base (see the Annotated Fig. 2 below, where the abutment surface defines a plane that distinguishes the base from the knife support portion), the knife support portion comprising:
a distal edge (see the annotated Fig. 2 below);
a knife support surface for supporting a knife 24 (see the annotated Fig. 2 below), the knife support surface having a shaped portion and a relieved surface (see the annotated Fig. 2 below), the shaped portion having a wavy shape and being located adjacent the distal edge (see the annotated Fig. 2 below), the relieved surface not having a wavy shape (as can be seen in the annotated Fig. 2 below, the wavy shape ends prior to the relieved surface) and being located on the knife support surface so that at least part of the shaped portion is between the relieved surface and the distal edge (see the annotated Fig. 2 below), the shaped portion having a cross-sectional shape defined by a pattern of alternating peaks and valleys (see the annotated Fig. 2 below), the relieved surface being recessed into the knife support portion in a direction normal to the knife support surface so as to be recessed into the knife support surface relative to the peaks of the shaped portion (this feature is met to the same extent as disclosed in the present application because, if the peaks of the shaped portion of Matsuo define a plane, the relieved surface of Matsu is recessed relative to the plane in the direction normal to the plane; in other words, this feature is met because, considering the knife holder 22 oriented with the shaped portion extending horizontally, the relieved portion is angled downward from a plane of the shaped portion – indeed, Matsuo discloses this feature to the same extent to which the Applicant discloses this feature as is evident from the portion of Fig. 14 of the present application provided below, which portion of Fig. 14 shows the inventive knife support portion; note that the relieved surface 76 is not actually below the peaks of the shaped portion in the illustrated orientation of the holder, and instead the relieved surface 76 is merely recessed relative to a plane defined by the peaks of the shaped portion 66A; in the orientation of Fig. 14, the entire relieved surface 76 is above the shaped portion 66A but is still considered by the Applicant as being “recessed into the knife support surface relative to the peaks of the shaped portion”); and
an abutment surface between the base and the relieved surface and defined by the relieved surface (the abutment surface being a wall of the groove 20 approximately perpendicular to the relieved surface – see the annotated Fig. 2 below; further, the abutment surface is “defined by the relieved surface” because the abutment surface extends immediately from the relieved surface, which is the same extent as the abutment surface in the present application is defined by the relieved surface).

    PNG
    media_image1.png
    632
    885
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    416
    media_image2.png
    Greyscale

	Regarding claim 2, Matsuo teaches the relieved surface is planar at least between the base and the shaped portion (see the annotated Fig. 2 above).
	Regarding claim 3, Matsuo teaches the abutment surface being between the base and the knife support portion (see the annotated Fig. 2 above).
Regarding claim 4, Matsuo teaches the knife holder has longitudinal end portions at longitudinal ends thereof (in particular, longitudinal end portions defined by the base, outward of apertures 50, and continuing from a rear end of the holder 22 to a front end of the holder 22, the front end being the distal edge) that are thicker than portions of the knife support portion between the longitudinal end portions (the longitudinal end portions are thicker than portions of the knife support adjacent the distal edge, such as portions immediately to the right of the lead line for the ‘distal edge’ in annotated Fig. 2 above).
Regarding claim 5, Matsuo teaches the longitudinal end portions each have a maximum thickness (see the thickness of the base adjacent the apertures 50 in annotated Fig. 2 above) that is greater than a maximum thickness within regions of the knife support portion (e.g., regions at the knife support portion adjacent the abutment surface, which regions extend to the distal edge) that are between the longitudinal end portions and contain the shaped portion and the relieved surface (see the annotated Fig. 2 above; the ‘regions of the knife support portion’ can include all of the knife support portion excluding the longitudinal end portions).
	Regarding claim 6, Matsuo teaches each of the longitudinal end portions has a surface that slopes from a maximum thickness at the longitudinal end of the knife holder to each of the shaped portion of the knife support surface (see the Annotated Fig. 2 above, where the longitudinal end portions each include a valley portion along a respective longitudinal end of the holder 22).
	Regarding claim 7, Matsuo teaches the surface being arcuate (see annotated Fig. 2 and the discussion of claim 6).
	Regarding claim 8, Matsuo teaches the surface of each of the longitudinal end portions is concave (i.e., each of the valley portions of the respective longitudinal ends is concave).
	Regarding claim 9, Matsuo teaches the relieved surface is tangent with the valleys of the shaped portion of the knife support surface (see annotated Fig. 2, noting that a line passing through each valley discontinues adjacent the relieved surface such that it is clear the relieved surface is tangent with the valleys).
	Regarding claim 10, Matsuo teaches the knife holder 22 having a shaped backside opposite the knife support surface (for example, a bottom surface of the knife holder has a ‘shaped backside’, noting that even a rectangular shape is sufficient to be ‘shaped’).
	Regarding claim 11, Matsuo teaches the shaped portion being contiguous with the distal edge of the knife support portion (see annotated Fig. 2 above).
	Regarding claim 12, Matsuo teaches the shaped portion being contiguous with the relieved surface of the knife support portion (see annotated Fig. 2 above).
	Regarding claim 13, Matsuo teaches that the pattern of alternating peaks and valleys of the shaped portion comprises a periodic pattern of the alternating peaks and valleys (see annotated Fig. 2 above).
	Regarding claim 14, Matsuo teaches the relieved surface is located on the knife support surface so that the shaped portion is entirely between the relieved surface and the distal edge (see annotated Fig. 2 above).
	Regarding claim 15, Matsuo teaches the relieved surface being sized and located on the knife support surface so that part of the shaped portion is between the relieved surface and a longitudinal end portion at a longitudinal end of the knife holder (see annotated Fig. 2 above, where the shaped portion is between the relieved surface and a longitudinal end portion along a diagonal line).
	Regarding claim 16, Matsuo teaches a clamping assembly 4 comprising the knife holder 22 of claim 1 (see the discussion of claim 1 above), the clamping assembly 4 comprising a knife 24 secured to the knife support surface of the knife holder 22 (see Fig. 2), the knife having a back edge that abuts the abutment surface of the knife holder 22 (see Fig. 2 and the Abstract).
	Regarding claim 17, Matsuo teaches the knife 24 having a wavy shape (see Fig. 2).
	Regarding claim 18, Matsuo teaches the wavy shape of the knife 24 comprising a periodic pattern of alternating peaks and valleys (see Fig. 2).
	Regarding claim 19, Matsuo teaches a cutting head (see Fig. 1) comprising the clamping assembly 4 of claim 16 mounted thereto (see Fig. 1 and the discussion of claim 16 above).
	Regarding claim 20, Matsuo teaches a slicing machine (see Fig. 1, the machine including impeller 12) comprising the cutting head of claim 19 mounted thereto (see the discussion of claim 19 above).
	Regarding claim 21, Matsuo teaches the slicing machine is a centrifugal slicing machine (e.g., via impeller 12), the cutting head is an annular-shaped cutting head (see Fig. 1), and the slicing machine further comprises an impeller 12 assembled with the cutting head for rotation within the cutting head (see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as evidenced by Morris (US 5,095,875), McCracken (US 2016/0288353), or Baxter (US 2019/0210239).
	Matsuo discloses the invention substantially as claimed including the knife holder of claim 1 but fails to explicitly teach a process comprising steps of machining the shaped portion in the knife support surface; and then machining the relieved surface in the shaped portion and thereby define the abutment surface between the base and the relieved surface.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the knife holder using steps of machining the shaped portion and then machining the relieved surface to define the abutment surface on Matsuo since machining metallic mechanical parts in particular orders after casting/forming is old and well known in the art as evidenced by Morris (e.g., column 3, lines 47-51), McCracken (e.g., paragraph [0006]), or Baxter (e.g., paragraph [0034]). The steps of machining are advantageous in order to form complex shapes into metal with a high degree of precision.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Regarding the rejection of claim 1 under 35 USC 102, the Applicant argues beginning at page 9 of the Remarks that the “relieved surface of Matsuo cited by the Examiner is a groove 20 that is recessed in a direction parallel to the knife support surface of the holder 22, and is not recessed into the knife support surface relative to the peaks of the shaped portion of the holder”. 
This argument is not persuasive. The relieved surface of Matsuo is a surface between the shaped surface and the abutment surface (in other words, the relieved surface is along a bottom surface of the groove 20). This surface is recessed in a direction normal to the knife support surface, in particular normal to a plane of the knife support surface along the peaks of the shaped surface. This is the same extent that the inventive relieved surface is recessed relative to the peaks of the shaped portion. Indeed, consider Fig. 14 of the drawings of the present application – the relieved surface “76” begins at a top end of the peaks of the shaped surface “66A”, and the relieved surface “76” is relieved only relative to a plane extending alone the peaks of the shaped surface “66A”. Matsuo teaches that its relieved surface is recessed in exactly this same manner. As such, Matsuo anticipates claim 1, and the Applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724